


109 HR 5743 IH: HSA Improvement and Expansion

U.S. House of Representatives
2006-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5743
		IN THE HOUSE OF REPRESENTATIVES
		
			June 29, 2006
			Mr. Ryan of Wisconsin
			 (for himself, Mr. Cantor, and
			 Ms. Hart) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to improve and
		  expand the availability of health savings accounts, and for other
		  purposes.
	
	
		1.Short title; amendment of
			 1986 Code
			(a)Short
			 titleThis Act may be cited
			 as the HSA Improvement and Expansion
			 Act of 2006.
			(b)Amendment of
			 1986 CodeExcept as otherwise expressly provided, whenever in
			 this Act an amendment or repeal is expressed in terms of an amendment to, or
			 repeal of, a section or other provision, the reference shall be considered to
			 be made to a section or other provision of the Internal Revenue Code of
			 1986.
			2.FindingsThe Congress finds the following:
			(1)The Medicare
			 Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law
			 108–173) authorizes health savings accounts (referred to in this section as
			 HSAs) into which individuals may make annual contributions of
			 not more than $2,700, and families may make annual contributions of not more
			 than $5,450, to permit spending by individuals for their health care
			 needs.
			(2)Federal law
			 provides for obtaining health insurance coverage through a low premium health
			 plan offered with a tax-favored HSA that typically costs substantially less
			 than traditional health insurance.
			(3)Giving individuals
			 more direct control over their health care spending will encourage more prudent
			 use of health care services, help make the health care system more responsive
			 to the needs of consumers, and improve access to health coverage for the
			 uninsured.
			(4)A
			 broad range of improvements to the Federal laws governing HSAs are necessary to
			 make them more attractive to consumers and employers.
			(5)The number of
			 people covered in January 2006 by products combining an HSA with a low premium
			 health plan was 3,168,000, more than triple the 1,031,000 reported in March
			 2005.
			(6)HSAs have become
			 an important option for consumers and employers who have struggled to afford
			 health insurance coverage.
			(7)According to a
			 January 2006 census, 31 percent of new enrollees in HSAs and low premium health
			 plans in the individual market were previously uninsured.
			(8)HSAs combined with
			 low premium health plans can provide an affordable and accessible health
			 insurance option for individuals of all ages.
			(9)50 percent of all
			 people covered by HSAs and low premium health plans in the individual market,
			 including dependents covered under family plans, are 40 years of age or
			 older.
			(10)Many States
			 currently have in effect laws and regulations that require insurers to provide
			 specific benefit coverage in the health insurance plans they offer, preventing
			 individuals and small business from enrolling in low premium health plans and
			 making them ineligible for HSAs.
			3.Accelerated
			 funding for HSAs through distributions from balances in health reimbursement
			 and flexible spending arrangements and from individual retirement
			 plans
			(a)One-time FSA and
			 HRA rollovers to HSAs
				(1)In
			 generalA plan shall not fail to be treated as a flexible
			 spending arrangement or health reimbursement arrangement under section 105 or
			 106 of the Internal Revenue Code of 1986 merely because—
					(A)such plan provides
			 for a contribution to the health savings account (as defined in section 223 of
			 such Code) of the employee which meets the requirements of paragraph (2),
			 and
					(B)such plan
			 thereafter terminates with respect to such employee.
					(2)RequirementsA
			 contribution meets the requirements of this paragraph if—
					(A)in the case of a flexible spending
			 arrangement (as defined in section 106(c)(2) of such Code) in existence on June
			 1, 2006, such contribution is the remaining balance in such arrangement as of
			 the last day of the plan year ending in or before the taxable year in which
			 such contribution is made,
					(B)in the case of a health reimbursement
			 arrangement in existence on June 1, 2006, such contribution is the remaining
			 balance of the amount to be received in reimbursements under such arrangement
			 as of the last day of the plan year ending in or before the taxable year in
			 which such contribution is made, and
					(C)such contribution is made by the employer
			 directly to the health savings account of the employee not later than 60 days
			 after the end of the plan year of such flexible spending arrangement or health
			 reimbursement arrangement.
					(3)Treatment as
			 rollover contributionFor purposes of sections 223 and 4973 of
			 such Code, a contribution which meets the requirements of paragraph (2) shall
			 be treated as a rollover contribution described in section 223(f)(5) of such
			 Code.
				(4)Tax Treatment
			 relating to contributionsFor purposes of this title—
					(A)Income
			 taxGross income shall not include the amount of any contribution
			 under this subsection.
					(B)Employment
			 taxesAmounts contributed to a health savings account under this
			 subsection shall be treated as a payment described in section 106(d) of such
			 Code.
					(C)Comparability
			 excise taxSection 4980G of such Code shall not apply to
			 contributions made under this subsection.
					(5)TerminationThis
			 paragraph shall not apply to any taxable year beginning after December 31,
			 2011.
				(b)One-time
			 distribution from individual retirement plans to fund HSAs
				(1)In
			 generalSection 402 (relating to taxability of beneficiary of
			 employees’ trust) is amended by adding at the end the following new
			 subsection:
					
						(l)Health savings
				account funding distribution from individual retirement plans
							(1)In
				generalIn the case of an
				employee who is an eligible individual and who elects the application of this
				subsection for a taxable year, gross income of the employee for the taxable
				year does not include a qualified HSA funding distribution to the extent such
				distribution is otherwise includible in gross income (determined after the
				application of paragraph (4)).
							(2)Qualified HSA
				funding distributionFor
				purposes of this subsection, the term qualified HSA funding
				distribution means a distribution from an individual retirement plan of
				the employee to the extent that such distribution is contributed to the health
				savings account of the employee not later than the 60th day after the day on
				which the employee receives such distribution or in a direct trustee-to-trustee
				transfer.
							(3)Limitations
								(A)Maximum dollar
				limitations based on out-of pocket limits in effect at time of
				contributionThe amount excluded from gross income by paragraph
				(1) shall not exceed—
									(i)in the case of an individual who has
				self-only coverage under a high deductible health plan as of the first day of
				the month in which the qualified HSA funding distribution is contributed to the
				health savings account of the employee, the amount in effect for the taxable
				year under subclause (I) of section 223(c)(2)(A)(ii), and
									(ii)in the case of an individual who has family
				coverage under a high deductible health plan as of the first day of the month
				in which the qualified HSA funding distribution is contributed to the health
				savings account of the employee, the amount in effect for the taxable year
				under subclause (II) of section 223(c)(2)(A)(ii).
									(B)One-time
				transfer
									(i)In
				generalExcept as provided in
				clause (ii), an individual may make an election under paragraph (1) only for
				one qualified HSA funding distribution during the lifetime of the individual.
				Such an election, once made, shall be irrevocable.
									(ii)Conversion from
				self-only to family coverageIf a qualified HSA funding distribution is
				made during a month during which an individual has self-only coverage under a
				high deductible health plan as of the first day of the month, the individual
				may elect to make an additional qualified HSA funding distribution during a
				subsequent month during which the individual has family coverage under a high
				deductible health plan as of the first day of the subsequent month, except that
				the limitation otherwise applicable under subparagraph (A)(ii) to the
				distribution during such subsequent month shall be reduced by the amount of the
				earlier qualified HSA funding distribution.
									(4)Application of
				section 72Notwithstanding section 72, in determining the extent
				to which an amount is treated as includible in gross income for purposes of
				paragraph (1), the aggregate amount distributed from an eligible retirement
				plan in a taxable year shall be treated as includible in gross income to the
				extent that such amount does not exceed the aggregate amount which would have
				been so includible if all amounts distributed from all eligible retirement
				plans were treated as 1 contract for purposes of determining the inclusion of
				such distribution under section 72. Proper adjustments shall be made in
				applying section 72 to other distributions in such taxable year and subsequent
				taxable years.
							(5)DefinitionsFor
				purposes of this subsection—
								(A)Eligible
				retirement planThe term eligible retirement plan
				means an individual retirement plan (as defined in section 7701(a)(37)),
				including an individual retirement plan which is designated as a Roth
				IRA.
								(B)Eligible
				individualThe term eligible individual has the
				meaning given such term by section 223(c)(1).
								(6)Related plans
				treated as 1For purposes of this subsection, all eligible
				retirement plans of an employer shall be treated as a single
				plan.
							.
				(2)Coordination with
			 limitation on contributions to HSAsSection 223(b)(4) (relating
			 to coordination with other contributions) is amended by striking
			 and at the end of subparagraph (A), by striking the period at
			 the end of subparagraph (B) and inserting , and, and by
			 inserting after subparagraph (B) the following new subparagraph:
					
						(C)the aggregate
				amount contributed to health savings accounts of such individual for such
				taxable year under section 402(l) (and such amount shall not be allowed as a
				deduction under subsection
				(a)).
						.
				(3)10-percent
			 penalty on early distributions not to applySection 72(t)(2)(A)
			 of such Code (relating to subsection not to apply to certain distributions) is
			 amended by striking or at the end of clause (vi), by striking
			 the period at the end of clause (vii) and inserting , or, and by
			 inserting after clause (vii) the following new clause:
					
						(viii)a qualified HSA funding distribution (as
				defined by section
				402(l)).
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			4.Provisions
			 relating to eligibility to contribute to HSAs
			(a)Individuals
			 eligible for reimbursement under spouse's flexible spending
			 arrangementSection 223(c)(1) (defining eligible individual) is
			 amended by adding at the end the following new subparagraph:
				
					(C)Special rule for
				certain flexible spending arrangementsFor purposes of
				subparagraph (A)(ii), an individual shall not be treated as covered under a
				health plan described in such subparagraph merely because the individual is
				covered under a flexible spending arrangement (within the meaning of section
				106(c)(2)) which is maintained by an employer of the spouse of the individual,
				but only if—
						(i)the employer is
				not also the employer of the individual, and
						(ii)the individual
				certifies to the employer and to the Secretary (in such form and manner as the
				Secretary may prescribe) that the individual and the individual's spouse will
				not accept reimbursement under the arrangement for any expenses for medical
				care provided to the
				individual.
						.
			(b)Individuals over
			 age 65 automatically enrolled in medicare part ASection
			 223(b)(7) (relating to contribution limitation on medicare eligible
			 individuals) is amended by adding at the end the following new sentence:
			 This paragraph shall not apply to any individual during any period the
			 individual's only entitlement to such benefits is an entitlement to hospital
			 insurance benefits under part A of title XVIII of such Act pursuant to an
			 automatic enrollment for such hospital insurance benefits under the regulations
			 under section 226(a)(1) of such Act.
			(c)Individuals
			 eligible for certain veterans benefitsSection 223(c)(1)
			 (defining eligible individual), as amended by subsection (a), is amended by
			 adding at the end the following new subparagraph:
				
					(D)Special rule for
				individuals eligible for certain veterans benefitsFor purposes
				of subparagraph (A)(ii), an individual shall not be treated as covered under a
				health plan described in such subparagraph merely because the individual
				receives periodic hospital care or medical services for a service-connected
				disability under any law administered by the Secretary of Veterans Affairs but
				only if the individual is not eligible to receive such care or services for any
				condition other than a service-connected
				disability.
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			5.Provisions
			 relating to contribution and low premium health plan limits
			(a)Increase in
			 contribution limits for HSAs
				(1)Increase in
			 monthly limit
					(A)In
			 generalParagraph (2) of section 223(b) (relating to monthly
			 limitation) is amended to read as follows:
						
							(2)Monthly
				limitationIn the case of an eligible individual who has coverage
				under a high deductible health plan, the monthly limitation for any month of
				such coverage is 1/12 of—
								(A)in the case of an
				eligible individual who has self-only coverage under a high deductible health
				plan as of the first day of such month, $2,700, and
								(B)in the case of an
				eligible individual who has family coverage under a high deductible health plan
				as of the first day of such month,
				$5,450.
								.
					(B)Conforming
			 amendments
						(i)Section
			 223(d)(1)(A)(ii)(I) is amended by striking subsection
			 (b)(2)(B)(ii) and inserting subsection (b)(2)(B).
						(ii)Section
			 223(c)(2)(D) is amended to read as follows:
							
								(D)Special rule for
				network plansIn the case of a plan using a network of providers,
				such plan shall not fail to be treated as a high deductible health plan by
				reason of having an out-of-pocket limitation for services provided outside of
				such network which exceeds the applicable limitation under subparagraph
				(A)(ii).
								.
						(2)Increase in
			 limit for individuals becoming eligible individuals after the beginning of the
			 yearSection 223(b) (relating to limitations) is amended by
			 adding at the end the following new paragraph:
					
						(8)Increase in
				limit for individuals becoming eligible individuals after the beginning of the
				yearAn individual who first becomes an eligible individual
				during a calendar year in a month after January of the calendar year shall, for
				purposes of computing the limitation under paragraph (1) for any taxable year,
				be treated as having been an eligible individual during each of the months in
				such calendar year preceding such first month (and as having been enrolled in
				each of those months in the same high deductible health plan the individual was
				enrolled in for such first
				month).
						.
				(3)Application of
			 special rules for married individualsParagraph (5) of section
			 223(b) (relating to special rule for married individuals) is amended to read as
			 follows:
					
						(5)Special rules for
				married individuals
							(A)In
				generalIn the case of individuals who are married to each other
				and who are both eligible individuals, the limitation under paragraph (1) for
				each spouse shall be equal to the spouse's applicable share of the excess (if
				any) of—
								(i)the dollar amount
				in effect under paragraph (2)(B) (without regard to any additional contribution
				amounts under paragraph (3)), over
								(ii)the aggregate
				amount paid to Archer MSAs of such spouses for the taxable year.
								(B)Applicable
				shareFor purposes of subparagraph (A), a spouse's applicable
				share is one-half of the limitation under subparagraph (A) unless both spouses
				agree on a different division.
							
				(4)Self-only
			 coverageSection 223(c)(4) (defining family coverage) is amended
			 to read as follows:
					
						(4)Coverage
							(A)Family
				coverageThe term family coverage means any coverage
				other than self-only coverage.
							(B)Self-only
				coverageIf more than 1 individual is covered by a high
				deductible health plan but only 1 of the individuals is an eligible individual,
				the coverage shall be treated as self-only
				coverage.
							.
				(b)Family plan may
			 have individual annual deductible limitSection 223(c)(2)
			 (defining high deductible health plan) is amended by adding at the end the
			 following new subparagraph:
				
					(E)Special rule for
				family coverageA health plan providing family coverage shall not
				fail to meet the requirements of subparagraph (A)(i)(II) merely because the
				plan elects to provide both—
						(i)an
				aggregate annual deductible limit for all individuals covered by the plan which
				is not less than the amount in effect under subparagraph (A)(i)(II), and
						(ii)an
				annual deductible limit for each individual covered by the plan which is not
				less than the amount in effect under subparagraph
				(A)(i)(I).
						.
			(c)Cost-of-living
			 adjustments computed earlier in the calendar yearParagraph (1)
			 of section 223(g) (relating to cost-of-living adjustment) is amended by adding
			 at the end the following new flush sentence:
				
					In the
				case of any taxable year beginning after 2006, section 1(f)(4) shall be applied
				for purposes of this paragraph by substituting March 31 for
				August 31 and the Secretary shall publish the adjusted amounts
				under subsections (b)(2) and (c)(2)(A) for taxable years beginning in any
				calendar year no later than June 1 of the preceding calendar
				year..
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			6.Definition of
			 qualified medical expenses
			(a)Premiums for low
			 premium health plans treated as qualified medical
			 expensesSubparagraph (C) of section 223(d)(2) is amended by
			 striking or at the end of clause (iii), by striking the period
			 at the end of clause (iv) and inserting , or, and by adding at
			 the end the following new clause:
				
					(v)a
				high deductible health plan, but only if the expenses are for coverage for a
				month with respect to which the account beneficiary is an eligible individual
				by reason of the coverage under the
				plan.
					.
			(b)Special rule for
			 certain medical expenses incurred before establishment of accountParagraph (2) of section 223(d) is amended
			 by adding at the end the following new subparagraph:
				
					(D)Certain medical
				expenses incurred before establishment of account treated as
				qualifiedAn expense shall not fail to be treated as a qualified
				medical expense solely because such expense was incurred before the
				establishment of the health savings account if such expense was
				incurred—
						(i)during
				either—
							(I)the taxable year
				in which the health savings account was established, or
							(II)the preceding taxable year in the case of a
				health savings account established after the taxable year in which such expense
				was incurred but before the time prescribed by law for filing the return for
				such taxable year (not including extensions thereof), and
							(ii)for medical care of an individual during a
				period that such individual was an eligible individual.
						For purposes of clause (ii), an
				individual shall be treated as an eligible individual for any portion of a
				month the individual is described in subsection (c)(1), determined without
				regard to whether the individual is covered under a high deductible health plan
				on the 1st day of such
				month..
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			
